Citation Nr: 1435511	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disabilities of the feet, to include bilateral pes cavus, pes supinates, calcaneal varus, heel spur and metatarsus varus deformities, to include as secondary to service-connected fracture of left fourth and fifth toes and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from June 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of service connection for bilateral pes cavus, pes supinates, calcaneal varus, metatarsus varus deformities and heel spur has been recharacterized based on the diagnoses of record and the reported symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for plantar fasciitis was granted in a November 2012 Appeals Management Center (AMC).  This is considered a full grant of service connection sought.  Therefore, this service connection issue is no longer before the Board.

The issues of service connection for Achilles tendon disorder(s) as secondary to the Veteran's service-connected foot condition were addressed in a May 2014 VA examination, but do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Also, the Veteran raised an issue concerning a clothing allowance in an August 2011 Form 9.  This issue has not been addressed or clarified by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his August 2011 Form 9, the Veteran reports that he had not seen the October 31, 1986 accident report.  This accident report refers to the incident where his foot was rolled over by a vehicle during service.  The service treatment records pertaining to this accident are included in the file, but the accident report documenting this incident is not included in the file and may be included in his personnel records.  An attempt should be made to obtain this accident report.

The Veteran claims that he has tinnitus that is a result of his noise exposure during this military service.  Although he claims that the onset of his tinnitus was during service, he has not reported that he has continuous tinnitus since that time.  The July 2011 VA examiner diagnosed the Veteran with intermittent tinnitus and opined that it was less likely as not related to his military service.  The examiner failed to provide any rationale for her opinion.  For these reasons, the Board finds that additional medical inquiry is warranted.  

The Veteran was afforded a VA examination for his feet in July 2011.  The examiner diagnosed the Veteran with plantar fasciitis, bilateral pes varus foot type with evidence of mild pes cavus and calcaneal varus but no pes supinatus deformity or metatarsus varus was found.  The Veteran also had ongoing pain in his fourth and fifth metatarsal fractures.  The examiner found that the mild pes varus foot type and mild pes cavus foot type were congenital in nature and were not aggravated beyond the usual progression of this type of deformity in service.  The examiner also noted that the pes cavus and calcaneal varus were so mild in nature that they almost bordered on being normal, and he had no previous complaints regarding these deformities.  When a disability is considered a defect, further opinions are needed prior to adjudication.  For these reasons, the Board finds that the case should be returned to the July 2011 VA examiner for additional opinions.
 
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with Veterans Claims Assistance Act of 2000 (VCAA) notice that addresses how to substantiate a claim for service connection on a secondary basis.   

2.  All VA treatment records since March 2014 should be obtained and associated with the claims file.

3.  Obtain the Veteran's personnel records, including the October 31, 1986 accident report of the incident when his foot was rolled over by a vehicle.

4.  Obtain an addendum opinion from the July 2011 VA examiner who conducted the audiology examination, if available.  If the examiner is not available, schedule the Veteran for another examination.  The claims folder should be provided to the examiner for review.  After reviewing the file, the examiner should offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed tinnitus disability began in or is otherwise related to military service, to include exposure to explosions, mortar simulators or grenade simulator explosion.  The examiner's attention is directed to the audiological findings in July 2011 examination and private treatment records dated in September 2008 and the Veteran's reports of the onset of tinnitus in service.  A complete rationale for the opinion should be provided.

5.  Return the claims file to the July 2011 VA examiner who conducted the foot examination for an addendum opinion.  If the July 2011 examiner is not available, another qualified examiner may provide the opinion.  The claims folder should be provided to the examiner for review.

Following review of the claims file and all additional records, the examiner should identify all currently present feet disabilities.  The examiner is reminded that service connection is already in effect for fracture of left fourth and fifth toes and plantar fasciitis.  The examiner should answer the following questions:

a.  Are any of the feet disabilities a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

b.  If any foot disability is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the feet.

c.  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the disability pre-existed active service.

d.  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing foot disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

e.  If any responses above are negative, provide an opinion as to whether the current feet disabilities, at least as likely as not (a probability of 50 percent or greater) began in or are related to active service.

f.  After the above has been complete, answer the following questions:

1.  Is it at least as likely as not that any of the current feet disabilities are caused by the Veteran's service-connected fracture of left fourth and fifth toes and service-connected plantar fasciitis?

2.  Is it at least as likely as not that any of the current feet disabilities are aggravated (i.e., worsened) beyond the natural progress by the service-connected fracture of left fourth and fifth toes and service-connected plantar fasciitis?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's feet disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected fracture of left fourth and fifth toes and service-connected plantar fasciitis.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

6.  After the above is complete, readjudicate the Veteran's claims.  If the benefits sought are not granted, issue a supplemental statement of the case to the Veteran and his representative, and give them an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


